Appeal by the residuary beneficiaries under the will of Ella V. von E. Wendel, deceased, from that part of a decree of the Surrogate’s Court, New York county, which allows and awards to the temporary administrators as compensation herein five per cent (less the sum of $37,388.57) of the rents collected by them from real property. Decree so far as appealed from unanimously affirmed, with costs payable out of the estate. No opinion. Present — Martin, P. J., MeAvoy, Untermyer, Dore and Cohn, JJ. [159 Misc. 900.]